Title: To James Madison from Charles Pinckney, 30 July 1804
From: Pinckney, Charles
To: Madison, James



(Private & Confidential)
Dear SirJuly 30: 1804 In Madrid
The inclosed will give you a full account of the Proceedings here & the disagreeable measures which I have been obliged to take with a Court with which I had lived in the utmost harmony & experienced all the personal attention & Civilities I could have expected & indeed more as the Prince of Peace’s Letters public & private will shew—it was only on a full discovery of their plan by secret but authentic intelligence that I determined to alter my conduct well knowing from the same information they were sure no such thing would be done & that it was the only mode to make them attend to their duty with us—so compleat was my secret intelligence of what they meant that a considerable time before they declared their intention I mentioned to Mr Dulton & Mr Meade & the Americans here who were interested in the Convention every thing the Spaniards meant to do to decieve us literally & exactly as it happened afterwards. They have been before me, (by means of the Cutters & Packet Boats they always keep ready to go at a moments warning), in sending their intelligence, but as I am sure in justice to me You will form no Opinion until You recieve my accounts I have persuaded Captain Dulton to be so good as to go express with my Dispatches as I have no other safe mode of conveying them to you. He will be able to inform you of the state of things here & of the continued Neglect &  illusage of the Spaniards to the claims of our citizens. I have however not communicated to him nor to any one my final intentions & which I will now explain to you. I trust you know & have seen from the whole of my conduct & letters that I am an enemy to our being engaged in War & that I have always thought nothing should ever drive us to it but to prevent the sacrifice of our Liberties or of our national rights & honour. I know the value of our neutral situation too well to risque it for trifling causes & I saw at once that if I did not put a stop to their ill usage & neglect & almost contempt of our rights & claims that in a very short time they would have proceeded to a lenghth [sic] You could not get over with honour without having demanded such sacrifices & concessions as would have made a War almost inevitable. I well knew at the same time & from the same authentic intelligence that if they were checked & placed in a situation where they must either yield the ratification or risque a contest with us that they would yield immediately. Knowing this in a manner not to be doubted & to arrest the career of ill usage & prevent their driving us to extremities with them I took the only mode that could do it for force or fear can alone operate here &  particularly since the cession of Louisiane. In doing it I only did what France & Spain continually do for Spain never will consent to pay money where she owes it, without being threatened or obliged & these Powers always threaten with success. I trust you will find by their sending you the ratification that I have done it also with success in this instance. The Powers I have just mentioned have brought Spain into such a state of Discipline that they never now ask a second time for their just claims. Your last letter to me of the 8 February is so positive as to the french Spoliations within the jurisdiction & Condemnations within the Ports of Spain & your former ones forbidding me to touch any question respecting the limits of Louisiane is also so express that it was impossible for me to discuss them & as to my consenting to be the passive instrument of their wishes & illusage in sending the Convention back with such really insulting conditions to you, it is easy to concieve, after all that has passed, what the President & Yourself must have thought of my yielding to so degrading a measure.
Having done this, that is refused positively to discuss or transmit their propositions; & taken my subsequent measures with a View to Peace, it was necessary for me to shew them the serious light in which I viewed their conduct & to notify to them that I would leave Spain if the Convention was not sent to me ratified, & as I had refused to transmit their conditions, I would not submit to wait until they did so & had an answer, well knowing the President & yourself would recieve them in the indignant manner I had done. To this End I am now preparing to do so & it has had an admirable Effect. It has raised American Flour to 20 Dollars a Barrell & all other American Produce in proportion & having brought them to reflect on the consequences of even a dispute with us it has so opened their Eyes that I believe You will find their Minister near you after a little time tolerably supple. They sent the Courier Brig while they were warm & the Minister will try you at first with his conditions but be assured he will not only ratify unconditionally, but if you press the french claims there is a very good chance to get them in now. It is necessary for me however to say to you confidentially that notwithstanding I am doing all this & seriously preparing to return to America yet having reason to believe they have sent the Ratification & come to their senses I shall spin out the time until the Presidents permission to return which I earnestly request to have forwarded to me as quickly as possible by triplicates as I am now nearly ready & extremely anxious indeed to return.
Not doubting but that Spain will now do what she ought & be better friends with us than ever when she finds we will no longer suffer her to use us ill I intend at present as I mentioned to wait until your letter of leave to return arrives which I again anxiously repeat & request may be forwarded to me by triplicate & as quickly as possible. But should it not arrive in time & I find a frigate or good Ship going that will save me a Voyage at an advanced season I will then take the liberty of putting the going on the footing of a Leave of absence which does not require letters of recall & which although I may not have recieved it will I am sure have been granted to me before I set off & leaving a Gentleman as Charge d’affaires to take charge of the Archives until my Successor arrives return even before your letters of recall can reach me. Although it will appear regular here Yet I know this will not be quite so regular with you but as our affairs cannot suffer & the Court by going to San Ildefonso & Badajoz will be absent & nothing can be done before my Successor arrives I am hopeful the President & yourself will have no objection & when I tell you also that it is extremely essential to me to return as quickly as possible I am sure the President will do me the favour to excuse my returning some short time before my permission arrives on account of the advanced season of the Year & the pressing intelligence I have recieved from home. I therefore wish you to consider this letter as asking his permission to do so. I mentioned to you I had not heard from Mr Monroe & that Mr Graham who was with him had written me I need not expect to see him for a great while & hearing nothing of his coming I take it for granted that affairs in England will not permit him to do so this Year. I write him now & am hopeful he will not think of coming until he hears from You for this Court are determined ⟨long⟩ since not to part with Florida at any rate while they can preserve peace with England. Indeed they view it as a very secure posession England having as they assert guaranteed it to them by the Treaty of 1783—my own opinion therefore now is that no attempt ought to be made by a special commission here until they are at War with Great Britain should that Event take place which at present appears much more uncertain than before.
I have taken the liberty to trouble you with writing a great deal upon this Subject but as it is an interesting one I know you will excuse me. I mentioned to you before that this sudden & unexpected illusage of this Court in annexing these conditions has put me to great personal loss & inconvenience in obliging me to break up all my establishments here which were considerable & place myself in a situation to move off immediately. But I am confident when you reflect on their insulting propositions & conditions that You will think I could not have done less. I can assure You that the idea of their attempting to dictate to us such conditions has astonished all Europe, who now wait with much Eagerness & Curiosity to see what our Government will do or how they will recieve them—the whole corps diplomatique approve my conduct & what is more there is not a single enlightened Spaniard who is not astonished at the idea of his Government presuming to call for the relinquishment of the french claims without arbitration or Equivalent & most particularly at the folly & insolence of calling for the immediate repealing & annulling of a solemn act of such a legislature as ours & in such a country as ours where that legislature are the real representatives & truly express the Will & Opinions of their Constituents & not only to call for them but to say these & these alone are the Conditions upon which we will consent to ratify a Convention made solely for the arbitration of the Spanish Spoliations
   
   which very arbitration is a proof of the moderation of our Government as these Spoliations ought to have been paid for without a reference

. It is perhaps necessary to mention that I have not written the circulars to the Consuls & have only confidentially mentioned to such as applied to me that this Court have refused the ratification except upon conditions I rejected as inadmissible & that it must depend upon our Government to decide what is to be done but that I hope the Spanish Government will have good sense enough to see & rectify their Error & that things will end peaceably.
By an accident my dispatches have been detained longer than I wished & the Spaniards will be before me in their accounts as they made up the whole in the utmost hurry & alarm & must have sent them off in the most disorderly & precipitate manner. It is their mode to keep up constantly a number of packet boats & Cabinet Couriers so that few nations have quicker intelligence—one Schooner the marquis Yrujo sent here on this business cost them 4000 Dollars alone for in sending or recieving intelligence their Yearly Expenditures are enormous. It is their regular custom never to pay Money unless forced & it is a stale trick with them when a Minister presses them on this subject to immediately send a Courier or packet to his Government to represent the business in their own way & invariably to complain of the Minister if he does his duty. On this account & to insure their safe arrival I have sent I have informed you Captain Dulton with my dispatches—he goes express on this account alone as he would not have returned otherwise he will therefore apply to You for the reimbursement of his Expences which I request you will direct. With my affectionate & best respects & Compliments to the President & our friends at Washington I remain dear sir with regard & respect Yours Truly
Charles Pinckney
I mentioned to you in my last that I had directed a general account current to be made out to the 1st July of this year & all the payments &c. on account of the Mission & to be forwarded to you.
